COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Choice! Natural Gas, LP v. John F. Klosek

Appellate case number:    01-20-00737-CV

Trial court case number: 2019-89242

Trial court:              334th District Court of Harris County

       Appellant, Choice! Natural Gas, LP, and appellee, John F. Klosek, filed a joint motion to
abate appellant’s interlocutory appeal for sixty days while the parties finalize a settlement and
prepare a motion for dismissal.
        The Court grants the motion and abates the appeal for sixty days from the date of this
order. The appeal is abated, treated as a closed case, and removed from this court’s active docket.
While the case is abated, the court will consider an appropriate motion to reinstate the appeal
filed by either party, or the court may reinstate the appeal on its own motion.

       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                      Acting individually

Date: April 13, 2021